                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

G.S., by and through his parents and next
friends, BRITTANY AND RYAN SCHWAIGERT;
S.T., by and through his parents and next friends,
EMILY TREMEL;
and on behalf of those similarly situated,

       Plaintiffs,
v.                                                      Case No. 21-02552-SHL-atc

GOVERNOR BILL LEE, in his official
capacity as GOVERNOR OF TENNESSEE,
SHELBY COUNTY, TENNESSEE,
    Defendants.
_______________________________________________________

      AMICUS CURIAE BRIEF OF COUNCIL OF PARENT ATTORNEYS &
   ADVOCATES ON THE SUBECT OF ADMINISTRATIVE EXHAUSTION
 ______________________________________________________

       COMES THE AMICUS, COUNCIL OF PARENT ATTORNEYS &

ADVOCATES, filing this Amicus Curiae brief for the Court’s respectful consideration.

                             1.0 BACKGROUND OF AMICUS

       COUNCIL OF PARENT ATTORNEYS & ADVOCATES (COPAA) is a not-

for-profit national organization for parents of children with disabilities, their attorneys

and advocates. COPAA has forty-eight (48) members within the state of Tennessee.

While COPAA does not represent children with disabilities directly, it does provide

resources, training, and information for parents, advocates, and attorneys to assist in

obtaining the free appropriate public education (FAPE) such children are entitled to

under the Individuals with Disabilities Education Act (IDEA), 20 U.S.C. § 1400, et

seq. COPAA’s attorney members do represent children in civil rights matters. COPAA

also supports individuals with disabilities, their parents, and advocates in attempts to


                                            1
safeguard the civil rights guaranteed to those individuals under federal laws, including

the Civil Rights Act of 1871, ch. 22, 17 Stat. 13 (codified as amended at 42 U.S.C. §1983)

(Section 1983), Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794 (Section

504) and the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq. (ADA).

       COPAA’s interest in this case is its deep commitment to ensuring that all children

with disabilities have equal access to attend their public schools and obtain an education

alongside their non-disabled peers without being subjected to an increased threat of

injury or illness from Covid-19 and its variants.

       Because of COPAA’s concern for the rights of students with disabilities and their

parents and the experience of its members in advocating for their rights, COPAA offers a

unique perspective on exhaustion of administrative remedies.        In fact, COPAA has

extensive experience with the exhaustion of administrative remedies requirement,

including filing an amicus curiae brief in Fry v. Napoleon Community School, 137 S. Ct.

743 (2017). COPAA has also previously filed as Amici curiae in the United States Supreme

Court in Endrew F. v. Douglas County School. District RE-1, 137 S. Ct. 988 (2017); Forest

Grove School District. v. T.A., 557 U.S. 230 (2009); Board of Education of New York v.

Tom F., 552 U.S. 1 (2007); Arlington Central School District Board. of Education v.

Murphy, 548 U.S. 291 (2006); Schaffer v. Weast, 546 U.S. 49 (2005); and Winkelman v.

Parma City School District, 550 U.S. 516 (2006), and in numerous cases in the United

States Courts of Appeal.

       The Court is familiar with the facts having already undertaken an evidentiary

hearing. COPAA therefore respectfully submits this amicus curiae brief to address the

limited issue of whether administrative exhaustion under the Individuals with Disabilities

Education Act (IDEA) is required for the gravamen of G.S.’s and S.T.’s Complaint.


                                             2
                                 2.0 EXHAUSTION AFTER FRY

          G.S. and S.T. seek equal access to an in-person education no different from their

non-disabled peers. In their Complaint, they allege the Governor’s order excludes them

from participating in equal educational opportunities under Title II of the ADA and

Section 504 by, inter alia, denying them reasonable modifications. 42 U.S.C. § 12132; 28

C.F.R. § 35.130(b)(7).

          In the Fry case, the Supreme Court observed that “[a] school’s conduct toward such

a child—say, some refusal to make an accommodation—might injure her in ways

unrelated to a FAPE, which are addressed in statutes other than the IDEA.” Fry v.

Napoleon Cmty. Sch., 137 S. Ct. 743, 754 (2017). Similarly, G.S. and S.T., and persons

with similar disabilities maintain that refusing the facial covering modifications may

cause them physical injury, hospitalization, perhaps even death, conditions obviously

unrelated to the IDEA.

          The Supreme Court was clear in Fry that when determining the “gravamen” of the

complaint, a plaintiff need not use the words “FAPE” or “IEP” on the face of the Complaint

to allege a denial of FAPE. The “substance,” not “surface,” of the Complaint matters, not

labels:

          The use (or non-use) of particular labels and terms is not what matters. The
          inquiry, for example, does not ride on whether a complaint includes (or,
          alternatively, omits) the precise words(?) “FAPE” or “IEP.” After
          all, §1415(l)’s premise is that the plaintiff is suing under a statute other
          than the IDEA, like the Rehabilitation Act; in such a suit, the plaintiff might
          see no need to use the IDEA’s distinctive language—even if she is in essence
          contesting the adequacy of a special education program. And still more
          critically, a “magic words” approach would make §1415(l)’s exhaustion rule
          too easy to bypass.

Id. at 755 (2017).




                                                3
      Under Fry, Governor Lee confuses what is the gravamen: the important

distinction between an access case under the Title II of the ADA and one for FAPE under

the IDEA.1 Fry itself explains how, even where FAPE claims may “overlap” with non-

FAPE claims, the Court’s task is to determine the gravamen, or “crux,” of the case.

      Consider Fry itself. The child’s need for a service dog at school, while delivered in

the public-school setting, set forth an access case under Section 504 and Title II of the

ADA. It was not dispositive that the district happened to propose a “human aid …as part

of [the child’s] individualized education program.” Id. at 746.

      On remand from the Supreme Court to determine the gravamen, the District Court

in Fry found that exhaustion was not required because the student was not seeking “an

amendment to an IEP…, a declaration that the student was denied a FAPE under an

existing IEP, [or] an award of additional educational services to be provided.” E.F. v.

Napoleon Cmty. Sch., 371 F. Supp. 3d 387, 407 (E.D. Mich. 2019). Rather, the service

dog was allowing the child access to her education, like a ramp allows access to a school.

      Similarly, in Sophie G., a Sixth Circuit case, the child was denied admission to an

after-school program. The after-school program may have assisted her educationally, but

FAPE was not the gravamen. Instead, as the Sixth Circuit explained, “The gravamen of

Plaintiffs' complaint seeks access to subsidized childcare on equal terms, and not redress

for the denial of a FAPE. Neither Fry's clues nor the administrative proceedings suggest

otherwise.” Sophie G. v. Wilson Cty. Schs, 742 F. App'x 73, 80 (6th Cir. 2018).




1     The confusion is perhaps understandable. See, e.g., Exhausted and Confused:
How Fry Complicated Obtaining Relief for Disabled Students, 16 Duke J. Const. Law &
PP Sidebar 34 (2021).

                                            4
       In its Surreply, Governor Lee correctly observes that the Court must determine

whether the “crux” of this case is FAPE. (D.E. 31, Surreply, p. 2). Yet Governor Lee

mistakenly concludes that a request for facial-covering is “precisely the type of claim the

IDEA’s extensive administrative process is intended to address.” (Id.) Respectfully, it is

not.

       By reading FAPE so broadly, the Governor commits the same error the Sixth

Circuit originally committed in Fry: the Sixth Circuit had asked whether the claims were

“generally educational,” Id. at 752, which the Supreme Court said is where it “went wrong

in answering that question.” Id. at 753.

       The request for facial coverings is one that allows these children, due to their

disabilities, to attend school with their non-disabled peers. It helps them avoid physical

suffering or injury. It is akin to a request for a service dog, a ramp, or other modifications

that allow children safe access to the school. In other words, at the core of their

Complaint, the Plaintiffs are not seeking FAPE.2

       Although not dispositive, the two “clues” fashioned by Justice Kagan in Fry bear

this out. “[C]ould the plaintiff have brought essentially the same claim if the alleged

conduct had occurred at a public facility that was not a school;” and second, “could

an adult at the school—say, an employee or visitor—have pressed essentially the same

grievance?” Id. at 756. A refusal to allow a modification in the form of facial coverings in

a public facility would also run afoul of the ADA, just as an adult teacher might similarly

need a modification of facial coverings.




2      Additionally, it should be noted that exhaustion would also not apply in this
instance because the class covers students with 504 Plans who do not even have IEPs.

                                              5
             3.0 The Perez Case Does Not Require a Different Result

       Governor Lee cites the recent Perez decision, a 2-1 panel decision from the Sixth

Circuit. In Perez, the child was found to be “seek[ing] relief for the wrong that the IDEA

was enacted to address.” Perez v. Sturgis Pub. Sch., 2021 U.S. App. LEXIS 19004, at *9

(6th Cir. June 25, 2021). Specifically, the majority believed that Perez, a deaf student,

seeking “the resources necessary to participate fully in class” through the ADA; that is,

the “school denied him an appropriate education and papered over the deficiencies.” Id.

at *3, *7.

       To the majority, the papering over deficiencies in his classroom learning

represented a clear “focus on the adequacy of his education,” such that no similar claim

could be brought by against another public facility or by an adult. Id. Accordingly,

exhaustion was required.3

       Governor Lee reads too much into Perez. The student in Perez was not seeking

injunctive relief to enable safe access without injury. Again, Perez was addressing relief

for a past, deficient, classroom education that was “papered over,” which the majority

believed the IDEA was designed to address. By contrast, Governor Lee has enacted an

Order that prospectively obstructs access to the school building itself, its attendant

benefits, and subjects the children to physical sickness or injury. Even if there existed an

arguable “overlap” of FAPE, as in Fry, clearly FAPE is not the gravamen; access to

education through a reasonable modification is the essence of this case—the crux.

Nothing in Perez suggests otherwise.




3      The dissent by Judge Stranch suggested that the majority “disfigures Perez’s
allegations.”

                                             6
      For all these reasons, IDEA exhaustion is not required, and the Court should

proceed to address this matter under the ADA and Section 504.

                                              Respectfully Submitted,


                                              s/ Jessica F. Salonus_____________
                                              COUNCIL OF PARENT ATTORNEYS AND
                                              ADVOCATES
                                              Jessica F. Salonus (TN Bar No. 28158)
                                              P.O. BOX 6767
                                              Towson, MD 21285
                                              Phone: 844-436-7224 ext. 707
                                              jessicas@copaa.org

                                              Counsel for Council of Parent Attorneys
                                              and Advocates, Inc.




                                          7
                            CERTIFICATE OF SERVICE

      On this day of September 1, 2021, the undersigned served this electronically with
the ECF system to include the following persons:

Bryce W. Ashby—TN Bar #26179
Brice M. Timmons—TN Bar #29582
Robert A. Donati—TN Bar #25355
Craig A. Edgington -—TN Bar #38205
1545 Union Avenue
Memphis, TN 38104
Phone: 901.278.1004
Fax: 901.278.311
Email:
bryce@donatilaw.com
robert@donatilaw.com
brice@donatilaw.com
craig@donatilaw.com

James R. Newsom (TN BPR No. 6683)
Special Counsel
Matthew R. Dowty (TN BPR No. 32078)
Assistant Attorney General
Robert W. Wilson (TN BPR No. 34492)
Assistant Attorney General
Office of the Tennessee Attorney General
40 South Main Street, Suite 1014
Memphis, TN 38103
(901) 543-2473
Jim.Newsom@ag.tn.gov
Matthew.Dowty@ag.tn.gov
Robert.Wilson@ag.tn.gov
                                                      s/ Jessica F. Salonus




                                           8
